DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14, 16 and 20-24 are currently pending. 
Claims 14, 16 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed on 01/14/2021, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 01/14/2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “250 litres to 350 litres” in line 3. It appears that claim 7 should recites “250 liters to 350 liters”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a pressure greater than 10E-06” in line 5. The unit of the pressure is not clear. It appears that the intended meaning may be “a pressure greater than 10-06 mbar”, and this meaning will be used for purposes of examination.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of US 2008/0216865 to Ishihara et al. (hereinafter “Ishihara”) and in further view of US 2014/0238438 to Segev et al. (hereinafter “Segev”).
Regarding claim 1, Blalock teaches a method for cleaning components for use in an ultra-high vacuum (column 2, lines 37-42 and 57-60) comprising the steps of placing a component in a vacuum furnace chamber (column 2, lines 37-42 and 57-60) (see figure 1) (reads on step a)), plasma cleaning the component (column 3, lines 4-10) (reads on step b)), ceasing the ionizing gas after the process has been completed and evacuating the vacuum furnace (column 2, lines 40-42 and column 3, lines 34-35) (reads on step c) (reads on the limitation “ceasing plasma cleaning and then evacuating the vacuum furnace chamber” ). In addition, Blalock teaches that a gas for forming the plasma is introduced at a pressure from 2-200mTorr (approximately 0.002 to 0.2mbar) (reads on the limitation “a pressure greater than 10-6mbar”). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
Blalock does not explicitly teach that the plasma cleaning step is performed at a temperature from about 80 °C to about 125 °C.
However, the temperature is a result effective variable modifying the cleaning results.  For example, if the temperature is too low, it risks insufficient removal of contaminants, while if the temperature is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Blalock does not explicitly teach the step of ceasing plasma cleaning and then evacuating the vacuum furnace to a reduced pressure in the vacuum furnace chamber to less than 10-6 mbar.
However, it was known in the art to cease plasma cleaning and then evacuating the vacuum furnace to a reduced pressure in the vacuum furnace chamber. For example, Ishihara teaches that it was known in the art to perform a plasma processing wherein after terminating plasma, the supply of plasma processing gas is stopped and high-vacuum evacuation is performed to cause pressure fluctuation in the processing chamber, causing particles deposited on the inner side walls to be flung up by the pressure fluctuation in the processing chamber ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock with the step of ceasing plasma cleaning and then evacuating the vacuum furnace to a reduced pressure in the vacuum furnace chamber as taught by Ishihara, for the purpose of maintaining the vacuum furnace in high-vacuum conditions for further use, and/or for causing pressure fluctuation in the processing chamber, causing particles deposited on the inner side walls to be flung up by the pressure fluctuation in the processing chamber as disclosed by Ishihara ([0006]).
Blalock/Ishihara does not explicitly teach that the reduced pressure in the vacuum furnace chamber is less than 10-6 mbar.
Segev teaches that typical vacuum-based process in the vacuum chamber require the pressure therein to be as low as 10-6
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara wherein the reduced pressure in the vacuum furnace chamber is less than 10-6 mbar, with a reasonable expectation of success, since Ishihara teaches that the reduced pressure in the high-vacuum range ([0006]), and Segev teaches that typical vacuum-based process in the vacuum chamber require the pressure therein to be as low as 10-6 Torr and even lower, i.e. in the microTorr range ([0033]).

Regarding claim 2, Blalock does not teach evacuating the vacuum furnace to a pressure in the vacuum furnace chamber of less than 10-6 mbar, after the step a) but before the step c).
However, Ishihara further teaches a step of evacuating the vacuum furnace chamber to a high-vacuum evacuation pressure after the step of placing a component in a vacuum furnace chamber and before the step of plasma cleaning ([0006] of Ishihara). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock with the step of evacuating the vacuum furnace to a high-vacuum evacuation pressure, after the step a) but before the step c) as taught by Ishihara, for the purpose of causing pressure fluctuation in the processing chamber, causing particles deposited on the inner side walls to flung up by the pressure fluctuation in the processing chamber as disclosed by Ishihara ([0006]).
Blalock/Ishihara does not explicitly teach that the high-vacuum evacuation pressure is less than 10-6
Segev teaches that typical vacuum-based processes in the vacuum chamber require the pressure therein to be as low as 10-6 Torr and even lower, i.e. in the microTorr range ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara wherein the high-vacuum evacuation pressure is less than 10-6 mbar, with a reasonable expectation of success, since Ishihara teaches that the pressure is in the high-vacuum range ([0006]), and Segev teaches that typical vacuum-based processes in the vacuum chamber require the pressure therein to be as low as 10-6 Torr and even lower, i.e. in the microTorr range ([0033]).

Regarding claim 3, Blalock/Ishihara/Segev does not teach the step of repeating the steps b) and c) from 2 to 12 times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara/Segev wherein the steps b) and c) are repeated in order to ensure that contaminants and/or end products are removed from the components and the furnace.
Furthermore, the amount of times that the steps b) and c) are repeated is a result effective variable modifying the cleaning results. For example, if the amount of times that the steps b) and c) are repeated is too low, it risks it risks insufficient removal of contaminants and/or end products from the furnace, while if the amount of times that the steps b) and c) are repeated is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of 

Regarding claim 4, Blalock further teaches that Argon gas is used for forming the plasma (column 3, lines 4-8).

Regarding claim 6, Blalock further teaches that a gas for forming the plasma is introduced at a pressure from 2-200mTorr (0.002 to 0.2mbar) and flow rate in a range from 10 to 100sccm. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 7, Blalock/Ishihara/Segev does not explicitly teach that the furnace chamber has a volume of from about 250 liters to 350 liters.
However, the volume of the furnace is a result effective variable modifying the cleaning results.  For example, if the volume of the furnace is too small, it risks cross contamination of the component to be cleaned with the walls and/or other components of the furnace, while if the volume of the furnace is too big, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate volume of the furnace with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 

Regarding claim 10, Blalock/Ishihara/Segev does not explicitly teach that the step b) lasts 15 minutes to 35 minutes.
However, the amount of time that the step b) lasts is a result effective variable modifying the cleaning results. For example, if the amount of time that the step b) lasts is too low, it risks insufficient removal of contaminants, while if the amount of time that the step b) lasts is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time that the step b) lasts with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 11, Blalock/Ishihara/Segev does not explicitly teach that the steps a), b) and c) together lasts from 15 minutes to 40 minutes.
However, the amount of time that the steps a), b) and c) together lasts is a result effective variable modifying the cleaning results.  For example, if the amount of time that the steps a), b) and c) together lasts is too low, it risks insufficient removal of contaminants, while if the amount of time that the steps a), b) and c) together lasts is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time that the steps a), b) and  with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 12, Blalock/Ishihara/Segev does not explicitly teach that the step c) lasts more from about 2 to 4 hours.
However, the amount of time that the step c) lasts is a result effective variable modifying the cleaning results.  For example, if the amount of time that the step c) lasts is too low, it risks insufficient removal of end products from the furnace, while if the amount of time that the step c) lasts is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time that the step c) lasts with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of US 2008/0216865 to Ishihara et al. (hereinafter “Ishihara”), and US 2014/0238438 to Segev et al. (hereinafter “Segev”), and in further view of KR 20110043018 to Kim et al. (hereinafter “Kim”).
Regarding claim 5, 
Blalock/Ishihara/Segev does not teach that the gas is oxygen.
However, Kim teaches a method comprising the step of using plasma for cleaning components of a vacuum chamber, wherein the gas for forming the plasma is oxygen (English Translation, page 1, line 31 to page 2 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara/Segev wherein the gas for forming the plasma is oxygen with a reasonable expectation of success, since Kim teaches that plasma formed by oxygen gas is effective for cleaning components used in a vacuum chamber (English Translation, page 1, line 31 to page 2 line 18) and Blalock teaches that the gas for forming the plasma does not need to be an inert gas (column 3, lines 55-59).

Regarding claim 9, Blalock/Ishihara/Segev does not teach that a plasma generator is used with a voltage frequency from about 20 kHz to 40 kHz.
Kim teaches a method comprising the step of using plasma for cleaning components of a vacuum chamber, wherein the plasma is generated at a frequency from 20 kHz to 150 kHz (English Translation, page 1, line 31 to page 2 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara/Segev wherein the plasma generator is used with a voltage frequency from about 20 kHz to 40 kHz as taught by Kim with a reasonable expectation of success, since Kim teaches that plasma for cleaning components of a vacuum chamber can be generated at a frequency from 20 kHz to 150 kHz (English Translation, page 1, line 31 to page 2 line 18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of US 2008/0216865 to Ishihara et al. (hereinafter “Ishihara”), and US 2014/0238438 to Segev et al. (hereinafter “Segev”), and in further view of US 5,314,541 to Saito et al. (hereinafter “Saito”).
Regarding claim 8, Blalock/Ishihara/Segev does not teach that following the evacuation step (reads on “step c”) the component is cooled and nitrogen is introduced into the vacuum furnace chamber.
However, Saito teaches that it was known in the art to supply dry nitrogen to cool the chamber and/or its components after the evacuation step (column 9, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Ishihara/Segev wherein following the evacuation step (reads on “step c”) the component is cooled and nitrogen is introduced into the vacuum furnace chamber as taught by Saito, for the purpose of cooling the furnace components and maintaining a dry atmosphere for further use.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of US 2008/0216865 to Ishihara et al. (hereinafter “Ishihara”), and US 2014/0238438 to Segev et al. (hereinafter “Segev”), and in further view of US 6,841,008 to Branco et al. (hereinafter “Branco”).
Regarding claim 13, 
Branco teaches a method for cleaning components of a chamber (abstract and column 5, lines 48-55). Branco teaches that it was known in the art to clean the components with a solvent before the component is exposed to a plasma cleaning step, so that the solvent can dissolve any material that has been redistributed onto the chamber component (column 3, lines 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Blalock/Ishihara/Segev with the step of cleaning the component with a solvent before it is placed in the chamber as taught by Branco, since Branco that it is effective to clean chamber components with a solvent before they are treated with plasma in a chamber for the purpose of dissolving any material that has been previously applied onto the chamber part, enhancing the cleaning method (column 3, lines 27-33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714